DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-26 (as best understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19, and 22-28 of U.S. Patent No. 10517645.
Applicant’s claim 1 includes the following discrepancies which are not recited in US 10517645:
Claim 1 of US 10517645 recites several limitations that are not included in applicant’s claim 1:
	Col. 17, ll. 48-49, “in a second end region opposite the receiving region,”
	Col. 18, ll. 1-2, “and wherein the coupling region of the saddle has an internal thread.”
	With regards to the above limitations, the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a species of the generic invention of claim 1 of the application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Thus, claim 1 of the application is not patentably distinct from claim 1 of the patent.
Although there are notable differences as outlined above, there is also substantial similarity between the claim sets, see the following:
Regarding claim 1, claim 1 of US 10517645 B2 discloses an instrument set for connecting vertebral bodies, comprising: 
a screw which has a screw head and a shaft and is screwable into a pedicle (Col. 17, ll. 36-37); 
a head piece that is connectable polyaxially to the screw for coupling to a rod system, wherein the head piece includes a sleeve-shaped tulip having a first insertion opening for insertion of the screw head in an insertion direction (Col. 17, ll. 37-41); and 
a tool (Col. 17, ln. 42); 
wherein the head piece includes a saddle in an interior region of the tulip, wherein the saddle is rotationally fixed in the tulip (Col. 17, ll. 43-45), wherein the saddle includes a first end region that faces the first insertion opening, wherein the first end region includes a receiving region for receiving the screw head, wherein the saddle further includes a second end region opposite the receiving region (Col. 17, ll. 45-49), wherein the second end region includes a coupling region that is couplable to a coupling member of the tool (Col. 17, ll. 47-49), and wherein the saddle is movable between a released position, which is reachable by inserting the screw head in the insertion direction through the first insertion opening and into the head piece, and a locked position, which is reachable by moving the screw head out of the released position in a direction opposite the insertion direction in the receiving region (Col. 17, ll. 50-54); 
wherein when the saddle is in the locked position, the screw head held in the receiving region is to remain engaged in the receiving region (Col. 17, ll. 55-57); 
wherein when the coupling member of the tool is coupled to the coupling region of the saddle, the saddle is to be fixed in the released position such that when the screw is moved in a direction opposite to the insertion direction, the saddle remains in the released position, thereby enabling the release of the screw head from the receiving region such that the head piece and the screw are separated (Col. 17, ll. 58-62); and 

Regarding claim 2, claim 2 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the receiving region is delimited by a wall and has a receiving opening for insertion of the screw head, and  26Attorney Docket No.: 130218-249489PATENT wherein the receiving region is reversibly deformable in a transverse direction that extends perpendicular to a longitudinal axis of the tulip (Col. 18, ll. 3-7).
Regarding claim 3, claim 3 of US 10517645 B2 discloses the instrument set according to claim 2, wherein the receiving region is elastically deformable (Col. 18, ll. 8-9).
Regarding claim 4, claim 4 of US 10517645 B2 discloses the instrument set according to claim 2, wherein the wall of the receiving region is subdivided by at least two slots and/or windows into at least two separate sections (Col. 18, ll. 10-12).
Regarding claim 5, claim 5 of US 10517645 B2 discloses the instrument set according to claim 4, wherein the slots and/or windows are embodied as T-shaped (Col. 18, ll. 13-14).
Regarding claim 6, claim 6 of US 10517645 B2 discloses the instrument set according to claim 2, wherein in the locked position a wall of the tulip limits a deformation of the receiving region in the transverse direction (Col. 18, ll. 15-18).
Regarding claim 7, claim 7 of US 10517645 B2 discloses the instrument set according to claim 2, wherein the screw head, in a first head region, has a first width in a direction perpendicular to the shaft, wherein the screw head, in a second head region located between the first head region and the shaft, has a second width in the direction perpendicular to the shaft, wherein the second width is smaller than the first width (Col. 18, ll. 19-26).
Regarding claim 8, claim 8 of US 10517645 B2 discloses the instrument set according to claim 7, wherein in the locked position of the saddle, an inner wall of the tulip limits a first expansion of the 
Regarding claim 9, claim 23 of US 10517645 B2 discloses the instrument set according to claim 2, wherein an inner diameter of the tulip is minimal at the first insertion opening, and an inner diameter of the tulip is maximal in a plane defined by the receiving opening of the saddle in the released position (Col. 19, ll. 57-60).
Regarding claim 10, claim 24 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the axial movement of the saddle in the tulip is limited between a first position and a second position (Col. 20, ll. 27-28).
Regarding claim 11, claim 24 of US 10517645 B2 discloses the instrument set according to claim 10, wherein the first position coincides with the released position (Col. 20, ll. 29-30).
Regarding claim 12, claim 24 of US 10517645 B2 discloses the instrument set according to claim 10, wherein the saddle has at least one projection between the receiving region and the coupling region, wherein the projection is extendable toward a wall of the tulip to engage in a recess that is formed in the wall of the tulip, wherein the projection abuts against first and second stop regions that delimit the recess in the axial direction when the saddle is moved axially, and wherein the projection limits the movement of the saddle between the first position and the second position (Col. 20, ll. 30-38).
Regarding claim 13, claim 9 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the tulip and the saddle are separably connected to one another (Col. 18, ll. 39-40).
Regarding claim 14, claim 10 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the tulip, in a second end region opposite the first insertion opening, has a second insertion opening with an edge region, in which two diametrically opposing indentations for receiving a rod of the rod system are formed (Col. 18, ll. 41-45).
Regarding claim 15, claim 11 of US 10517645 B2 discloses the instrument set according to claim 14, wherein the saddle, in a second end region which is located in the direction of the second insertion opening of the tulip, has a recess extending diametrically through the saddle and designed for receiving the rod that is positioned in the indentations in the edge region of the tulip (Col. 18, ll. 46-52).
Regarding claim 16, claim 12 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the tulip includes a locking device for fixing the rod provided in the second end region (Col. 18, ll. 53-55).
Regarding claim 17, claim 13 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the tool has a holding grip having a hollow interior space, wherein the coupling member is situated at least partially within the hollow interior space (Col. 18, ll. 56-59).
Regarding claim 18, claim 14 of US 10517645 B2 discloses the instrument set according to claim 17, wherein the coupling member comprises a cylindrical shape (Col. 18, ll. 60-61).
Regarding claim 19, claim 15 of US 10517645 B2 discloses the instrument set according to claim 17, wherein the coupling member has a twist grip in a second end region opposite a first end region of the coupling member (Col. 18, ll. 62-64).
Regarding claim 20, claim 18 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the coupling member of the tool has an external thread in a first end region for screwing to the internal thread of the coupling region (Col. 19, ll. 5-8).	
Regarding claim 21, claim 16 of US 10517645 B2 discloses the instrument set according to claim 17, wherein the tool has a locking device, wherein the locking device is connectable with the holding grip to the tulip in a rotationally fixed manner (Col. 18, ll. 65-67).
Regarding claim 22, claim 17 of US 10517645 B2 discloses the instrument set according to claim 17, wherein the coupling member is displaceable in relation to the holding grip in the axial direction between a first end position and a second end position of the coupling member (Col. 19, ll. 1-4).
Regarding claim 23, claim 19 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the screw is solid, cannulated or fenestrated (Col. 19, ll. 9-10).
Regarding claim 24, claim 20 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the screw has a first thread having a first thread pitch and a second thread having a second thread pitch, and wherein the first and second thread pitches are the same or different (Col. 19, ll. 11-14).
Regarding claim 25, claim 21 of US 10517645 B2 discloses the instrument set according to claim 24, wherein the first thread pitch and the second thread pitch are the same, and wherein the first and second threads are arranged along the shaft of the screw such that the screw is double-threaded in a second shaft region adjacent to the screw head, and is single-threaded in a first shaft region extending away from the second shaft region opposite the screw head (Col. 19, ll. 15-21).
Regarding claim 26, claim 22 of US 10517645 B2 discloses the instrument set according to claim 1, wherein the screw head has a recess for receiving a screwdriver (Col. 19, ll. 22-23).
Specification
The abstract of the disclosure is objected to because it contains 227 words, which is above the maximum allowance of 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
216 (Fig. 1a) and 6K (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, “the receiving opening” is recited. There is no antecedent basis for a “receiving opening”, rendering the scope of the claim indefinite. It is unclear whether applicant intended to introduce a new receiving opening, or refer to the receiving opening recited in claim 2, upon which claim 
In claim 9, line 3, “the receiving opening” is recited. There is no antecedent basis for a “receiving opening”, rendering the scope of the claim indefinite. It is unclear whether applicant intended to introduce a new receiving opening, or refer to the receiving opening recited in claim 2, upon which claim 9 is not dependent. For the purpose of compact prosecution, the office will interpret claim 9 to be dependent on claim 2 rather than claim 1.
In claim 20, line 2, “the internal thread” is recited. There is no antecedent basis for an “internal thread” in the coupling region, rendering the scope of the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-19 (as best understood), 21-23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (US 10039572 B2) (hereon referred to as Harris).
Regarding claim 1, Harris teaches an instrument set for connecting vertebral bodies, comprising: 
a screw (10) which has a screw head (24) and a shaft (12) and is screwable into a pedicle; 
a head piece (14 and 16) that is connectable polyaxially to the screw for coupling to a rod system (2), wherein the head piece includes a sleeve-shaped tulip (14) having a first insertion opening for insertion of the screw head in an insertion direction; and 

wherein the head piece includes a saddle (16) in an interior region of the tulip, wherein the saddle is rotationally fixed in the tulip (see protrusions 42 and Col. 6, ll. 29-36), wherein the saddle includes a first end region that faces the first insertion opening, wherein the first end region includes a receiving region (48, see Fig. 5) for receiving the screw head, wherein the saddle further includes a second end region opposite the receiving region (56), 
wherein the second end region includes a coupling region (44) that is couplable to a coupling member (102) of the tool (see Fig. 13 and Col. 8, ll. 35-50), and wherein the saddle is movable between a released position (wherein D1 and D2 meet, see Col. 7, ll. 1-38), which is reachable by inserting the screw head in the insertion direction through the first insertion opening and into the head piece, and a locked position (where D1 is in D3 position, see Col. 7, ll. 1-38), which is reachable by moving the screw head out of the released position in a direction opposite the insertion direction in the receiving region; 
wherein when the saddle is in the locked position, the screw head held in the receiving region is to remain engaged in the receiving region (Col. 7, ll. 30-38); 
wherein when the coupling member of the tool is coupled to the coupling region of the saddle, the saddle is to be fixed in the released position such that when the screw is moved in a direction opposite to the insertion direction, the saddle remains in the released position, thereby enabling the release of the screw head from the receiving region such that the head piece and the screw are separated (Col. 8, ll. 35-50); and 
wherein the coupling member is rotatable around a longitudinal axis, wherein the rotational movement of the coupling member is converted to an axial movement of the saddle between the released position and the locked position without rotation of the saddle (see Fig. 7 and Col. 6, ll. 32-36).
Regarding claim 2, Harris teaches the instrument set according to claim 1, wherein the receiving region is delimited by a wall and has a receiving opening for insertion of the screw head, and wherein 
Regarding claim 3, Harris teaches the instrument set according to claim 2, wherein the receiving region is elastically deformable (see Col. 6, ll. 51-67).
Regarding claim 4, Harris teaches the instrument set according to claim 2, wherein the wall of the receiving region is subdivided by at least two slots into at least two separate sections (see Fig. 5).
Regarding claim 6, Harris teaches the instrument set according to claim 2, wherein in the locked position a wall of the tulip limits a deformation of the receiving region in the transverse direction (see Col. 6, ll. 51-67).
Regarding claim 7, Harris teaches the instrument set according to claim 1, wherein the screw head, in a first head region, has a first width in a direction perpendicular to the shaft, wherein the screw head, in a second head region located between the first head region and the shaft, has a second width in the direction perpendicular to the shaft, wherein the second width is smaller than the first width (see Figs. 1-9).
Regarding claim 8, Harris teaches the instrument set according to claim 7, wherein in the locked position of the saddle, an inner wall of the tulip limits a first expansion of the receiving opening that is to be achieved by a deformation in the transverse direction to a locked expansion, wherein the first expansion is smaller than the first width and is greater than or equal to the second width of the screw head, and wherein in the released position of the saddle, the inner wall of the tulip permits a second expansion of the receiving opening that is to be achieved by a deformation in the transverse direction to a released expansion, wherein the second expansion is greater than the first width of the screw head (see Col. 6, ll. 51-67).
Regarding claim 9, Harris teaches the instrument set according to claim 1, wherein an inner diameter of the tulip is minimal at the first insertion opening, and an inner diameter of the tulip is 

    PNG
    media_image1.png
    498
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    554
    463
    media_image2.png
    Greyscale

Regarding claim 10, Harris teaches the instrument set according to claim 1, wherein the axial movement of the saddle in the tulip is limited between a first position and a second position (see Col. 7, ll. 1-38).
Regarding claim 11, Harris teaches the instrument set according to claim 10, wherein the first position coincides with the released position (see Col. 7, ll. 1-38).
Regarding claim 12, Harris teaches the instrument set according to claim 10, wherein the saddle has at least one projection between the receiving region and the coupling region, wherein the projection (16) is extendable toward a wall of the tulip to engage in a recess that is formed in the wall of the tulip, wherein the projection abuts against first and second stop regions (see labelled diagram of Fig. 8 above) that delimit the recess in the axial direction when the saddle is moved axially (note that the stop regions prevent movement of the saddle downward such that it may not fall outside of the first and second positions), and wherein the projection limits the movement of the saddle between the first position and the second position.
Regarding claim 13, Harris teaches the instrument set according to claim 1, wherein the tulip and the saddle are separably connected to one another (see Fig. 2).
Regarding claim 14, Harris teaches the instrument set according to claim 1, wherein the tulip, in a second end region opposite the first insertion opening, has a second insertion opening with an edge region, in which two diametrically opposing indentations for receiving a rod of the rod system are formed (see Figs. 2 and 3).
Regarding claim 15, Harris teaches the instrument set according to claim 14, wherein the saddle, in a second end region which is located in the direction of the second insertion opening of the tulip, has a recess extending diametrically through the saddle and designed for receiving the rod that is positioned in the indentations in the edge region of the tulip (see Fig. 3).
Regarding claim 16, Harris teaches the instrument set according to claim 1, wherein the tulip includes a locking device (20) for fixing the rod provided in the second end region (see Fig. 9).
Regarding claim 17, Harris teaches the instrument set according to claim 1, wherein the tool has a holding grip having a hollow interior space, wherein the coupling member is situated at least partially within the hollow interior space (see labelled diagram of Fig. 13 below).
Regarding claim 18, Harris teaches the instrument set according to claim 17, wherein the coupling member comprises a cylindrical shape (see labelled diagram of Fig. 13 below).
Regarding claim 19, Harris teaches the instrument set according to claim 17, wherein the coupling member has a twist grip in a second end region opposite a first end region of the coupling member (see labelled diagram of Fig. 13 below).
Regarding claim 21, Harris teaches the instrument set according to claim 17, wherein the tool has a locking device, wherein the locking device is connectable with the holding grip to the tulip in a rotationally fixed manner (see protrusions configured to fix the tool to the tulip in Fig. 11).
Regarding claim 22, Harris teaches the instrument set according to claim 17, wherein the coupling member is displaceable in relation to the holding grip in the axial direction between a first end position and a second end position of the coupling member (102) (see Col. 8, ll. 22-50).
Regarding claim 23, Harris teaches the instrument set according to claim 1, wherein the screw is solid, cannulated or fenestrated (see solid screw in Fig. 2).
Regarding claim 26, Harris teaches the instrument set according to claim 1, wherein the screw head has a recess (26) for receiving a screwdriver (see Fig. 2 and Col. 5, ll. 63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 4 above, and further in view of Harvey et al. (US 20140163619 A1) (hereon referred to as Harvey).
Harris teaches an instrument set for connecting vertebral bodies, comprising: a screw (10), a tulip (14), a tool (see Fig. 13), and a saddle (16), wherein a saddle wall and has a receiving opening for insertion of the screw head, and wherein the wall of the receiving region is subdivided by at least two slots into at least two separate sections (see Fig. 5), however fails to teach the slots bring embodied as T-shaped.
Harvey teaches an instrument set for connecting vertebral bodies, comprising: a screw (630), a tulip (675), and a saddle (628), wherein a saddle wall and has a receiving opening (701) for insertion of the screw head, and wherein the wall of the receiving region is subdivided by at least two slots into at least two separate sections (669, see Fig. 23), wherein the slots are substantially T-shaped.
.
Claims 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Denis et al. (US 20120116464 A1) (hereon referred to as Denis).
Harris teaches an instrument set for connecting vertebral bodies, comprising: a screw (10) which has a screw head (24) and a shaft (12) and is screwable into a pedicle, a tulip (14), a tool (see Fig. 13), and a saddle (16), however fails to teach the screw having a first thread having a first thread pitch and a second thread having a second thread pitch, and wherein the first and second thread pitches are the same or different (claim 24), wherein the first thread pitch and the second thread pitch are the same, and wherein the first and second threads are arranged along the shaft of the screw such that the screw is double-threaded in a second shaft region adjacent to the screw head, and is single-threaded in a first shaft region extending away from the second shaft region opposite the screw head (claim 25).
Denis teaches an instrument set for connecting vertebral bodies, comprising: a screw (50) which has a screw head (54) and a shaft (52) and is screwable into a pedicle (see Para. [0039]), and a first thread (64) and a second thread (66), each having their own respective first and second thread pitches, wherein the two are different (see Para. [0028]), or wherein the two pitches are the same, such that the screw is double-threaded in the second shaft region (62) and single-threaded in the first shaft region (80) (see Fig. 2) extending away from the second shaft region (see Para. [0026] and [0027]), as these thread pitches may increase cancellous bone development and furthermore strengthen the bone in question, increasing fixation while still maintaining the density of the bone (see Para. [0010]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw thread of Harris to have the pitch of Denis (claims 24 and 25), as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                
/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773